Proceeding pursuant to CPLR article 78 to review the respondent’s determination, which, after a hearing, found petitioner guilty of certain specifications and fined him a total of five days’ pay. Determination confirmed and petition *1001dismissed on the merits, without costs or disbursements. There was substantial evidence to support the recommendation of the trial commissioner that petitioner be found guilty of violating article IX, rule 10 of the Rules and Regulations of the Nassau County Police Department. The imposition of a total fine of five days’ pay for two infractions of those rules is not a punishment so disproportionate to the offense as to be shocking to one’s sense of fairness (Matter of Pell v Board ofEduc. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222). Gulotta, P. J., Martuscello, Latham, Hargett and Shapiro, JJ., concur.